DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                       JACQUELINE CRANDALL,
                             Appellant,

                                     v.

                         STATE OF FLORIDA,
                              Appellee.

                               No. 4D20-2098

                               [July 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502020MH002104.

  Carey Haughwout, Public Defender, and Narine N. Austin, Assistant
Public Defender, West Palm Beach, for appellant.

  Ashley Moody, Attorney General, Tallahassee, and Jacqueline I.
Kurland, Senior Assistant Attorney General, Fort Lauderdale, for appellee.

PER CURIAM.

   Affirmed.

FORST, KLINGENSMITH and ARTAU, JJ., concur.

                           *          *          *

    Not final until disposition of timely filed motion for rehearing.